IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


BRIAN TRIMBLE,                           : No. 84 MM 2014
                                         :
                      Petitioner         :
                                         :
                                         :
               v.                        :
                                         :
                                         :
COMMON PLEAS COURT OF                    :
CUMBERLAND COUNTY,                       :
                                         :
                      Respondent         :


                                       ORDER



PER CURIAM

       AND NOW, this 11th day of August, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of

Common Pleas of Cumberland County is directed to dispose of Petitioner’s pending

filing within 90 days of this order.